Citation Nr: 0710019	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  04-22 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether a November 1989 VA Administrative Determination 
concluding that injuries sustained by the veteran in a 
November 7, 1963, in-service automobile accident were due to 
his own willful misconduct contains clear and unmistakable 
error (CUE).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from October 1962 until 
February 1964.  He was discharged "under honorable 
conditions," as indicated in his DD Form 214.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 1989 Administrative decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  In a November 1989 Administrative Decision, the RO 
determined that the veteran's November 1963 in-service 
automobile accident was the result of willful misconduct.  

2.  While the November 1989 Administrative Decision contains 
no errors of fact concerning the circumstances concerning the 
November 1963 automobile accident that would have resulted in 
a manifestly different result. 

3.  There is no showing that the RO misapplied the law, as it 
existed at the time of the November 1989 Administrative 
Decision




CONCLUSION OF LAW

The November 1989 Administrative Decision which denied 
entitlement to service connection for a psychiatric 
disability did not contain CUE.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.105 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005)).  VCAA includes an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and which 
evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  See 38 
U.S.C.A. § 5103(a) and (b) (West 2002 & Supp. 2005).  Also 
see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In this case, the issue on appeal is a CUE motion, which must 
be based on the record and law that existed at the time of 
the prior adjudication in question. 38 C.F.R. § 20.1403(b).  
Moreover, the United States Court of Appeals for Veterans 
Claims (CAVC) has held that the VCAA does not affect matters 
on appeal when the question is limited to statutory 
interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  Smith v. Gober, 14 Vet. App. 227, 231-32 (2002);  
Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc) 
(VCAA not applicable to CUE claim).  Furthermore, an 
allegation of CUE is fundamentally different from other VA 
adjudicative determinations since it is not by itself a claim 
for benefits but rather a collateral attack against a prior 
final decision.  Livesay, supra.  Thus, an individual seeking 
a revision of a final decision based upon CUE pursuant to 38 
C.F.R. § 3.105(a) is not a "claimant," as defined by 38 
U.S.C. § 5100.  Consequently, for all of these reasons, the 
VCAA is not applicable in the present case.

Discussion

In the present case, a November 1989 VA Administrative 
decision found that the injuries sustained by the veteran in 
a November 7, 1963, in-service automobile accident were the 
result of willful misconduct.  He did not appeal that 
determination and it became final.  See §38 U.S.C.A. § 7105.

An unappealed decision of the Regional Office (RO) or the 
Board becomes final and binding and is not subject to 
revision on the same factual basis in the absence of clear 
and unmistakable error.   Previous determinations which are 
final and binding will be accepted as correct in the absence 
of clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended. 
38 U.S.C.A. §§ 5109A, 7111 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.105, 20.1400 (2006).

The CAVC has provided the following guidance with regard to a 
claim of CUE:

In order for there to be a valid claim of 
'clear and unmistakable error,' there 
must have been an error in the prior 
adjudication of the claim.  Either the 
correct facts, as they were known at the 
time, were not before the adjudicator or 
the statutory or regulatory provisions 
extant at the time were incorrectly 
applied.  The claimant, in short, must 
assert more than a disagreement as to how 
the facts were weighed or evaluated.

Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  
The CAVC in Russell further stated:

Errors that would not have changed the 
outcome are harmless; by definition, such 
errors do not give rise to the need for 
revising the previous decision.  

The words 'clear and unmistakable error' 
are self- defining.  They are errors that 
are undebatable, so that it can be said 
that reasonable minds could only conclude 
that the original decision was fatally 
flawed at the time it was made.  A 
determination that there was a 'clear and 
unmistakable error' must be based on the 
record and the law that existed at the 
time of the prior AOJ [agency of original 
jurisdiction] or Board decision.

Russell, 3 Vet. App. at 313-314; see also Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999).

In determining whether there is CUE, the doctrine of 
resolving reasonable doubt in favor of the veteran is not for 
application, inasmuch as error, if it exists, is undebatable, 
or there was no error within the meaning of 38 C.F.R. § 
3.105(a). Russell, 3 Vet. App. at 314; see also Yates v. 
West, 213 F.3d 1372 (2000).

The Board wishes to emphasize that the CAVC has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "'Clear and unmistakable error' requires that error, 
otherwise prejudicial, must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991). "It must always be 
remembered that clear and unmistakable error is a very 
specific and rare kind of 'error'."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  

In Russell, Fugo and other decisions, the CAVC has emphasized 
that merely to aver that there was CUE in a rating decision 
is not sufficient to raise the issue.  The CAVC has further 
held that simply to claim CUE on the basis that previous 
adjudications had improperly weighed the evidence can never 
rise to the stringent definition of CUE.

The determination regarding CUE must be made based on the 
record and the law that existed at the time the decision was 
made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell 
at 314.  Evidence that was not of record at the time of the 
decision cannot be used to determine if CUE occurred.  See 
Porter v. Brown, 5 Vet. App. 233 (1993).

Where evidence establishes CUE, the prior decision in 
question will be reversed or amended.  For the purpose of 
authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
38 C.F.R. § 3.105(a).

Here, the November 1989 RO Administrative Decision being 
challenged on the basis of CUE considered facts from the 
veteran's personnel record showing that he misappropriated a 
government vehicle from a guarded motor pool, traveled in 
such vehicle at an excessive rate of speed and failed to 
negotiate a curve, running off the road near Bann, Germany.  
He was thrown from the car, and suffered head injuries and 
contusions of the face as a result.  The RO also indicated 
that the veteran was Absent Without Leave (AWOL) at the time 
of the accident.  Relying on such facts, the RO determined 
that the veteran's actions constituted willful misconduct, 
which was defined as a deliberate or intentional wrongdoing 
with the knowledge of or wanton and reckless disregard of its 
probable consequences.  38 C.F.R. § 3.1(n).  

Following a review of the record, the Board finds that the 
November 1989 Administrative Decision does not contain CUE.  
The reasons and bases for this finding will be discussed 
below.

As noted previously, one means of establishing CUE is to 
demonstrate that the correct facts, as they were known at the 
time, were not before the adjudicator at the time of the 
final decision being challenged.  See Russell v. Principi, 
310, 313 (1992).  

In the present case, the veteran has disputed the RO's 
finding that he was AWOL at the time of the motor vehicle 
accident in November 1963.  Indeed, in his July 2003 notice 
of disagreement, he explained that at the time in question he 
was on maneuvers in Germany, awaiting orders to return to the 
United States after the completion of Operation Big Lift.  

The Board notes that a December 1963 in-service psychiatric 
examination reports that the veteran was "absent without 
authorization for a short period of time."  The final 
administrative determination by the service department as 
reflected by a February 3, 1964 document signed by the 
Adjutant General reflects the finding that the injuries were 
sustained while the veteran was AWOL and the final 
determination was "Not in line of duty-not due to 
misconduct".   

Thus, based on the foregoing, it does appear that all of the 
correct facts were considered at the time of the November 
1989 Administrative Decision.  To sustain a finding of CUE, 
it must be demonstrated that, if not for a factual 
misunderstanding, the outcome would have been manifestly 
different.  Fugo at 44.  Put another way, to achieve CUE it 
must be undebatable that, without such error, the challenged 
outcome would have been incorrect.  If there is even the 
slightest basis for a reasonable mind to reach the challenged 
conclusion, then it must stand, even if it was arrived at 
based on an incorrect application of law or fact.  

Here, the Board finds that the veteran's dispute as to his 
AWOL status does not carry a finding of CUE in the RO's 
determination.  Moreover, other facts considered by the RO, 
such as the veteran's misappropriation of a government 
vehicle, have been verified.  Based on such facts, it is 
certainly conceivable that a reasonable person could have 
found the veteran's actions to constitute willful misconduct.  

In reaching the above conclusion, the Board recognizes the 
comments made by the veteran's accredited representative at 
his October 2006 hearing before the undersigned which 
challenge the factual premise that the veteran's excessive 
speed was a factor in the November 1963 car accident.  The 
representative explained that black ice was a common 
occurrence on the roads in Germany in November, when the 
accident occurred.  He cited this ice, the veteran's 
unfamiliarity with the roads, and wet weather conditions as 
factors leading to the accident, rather than excessive speed.  
The representative added that the speed of the vehicle would 
have been irrelevant under the conditions described above, 
because an accident would be equally likely whether "going 
200 miles per hour or five miles an hour."  It was further 
noted that the veteran was not under the influence of drugs 
or alcohol at the time of the accident, a fact confirmed by 
the police report.  

While acknowledging the contentions detailed above, they can 
not serve as a basis for a finding of CUE in the November 
1989 Administrative Decision.  Indeed, the RO weighed the 
evidence as it then existed and determined that the record 
demonstrated that the veteran was traveling at an excessive 
rate of speed.  While the veteran may disagree with that 
finding, his opportunity to appeal that decision has already 
passed.  As emphasized in Russell, Fugo and other decisions, 
a CUE claim can never be raised on the basis that previous 
adjudications had improperly weighed the evidence.  Again, 
the question in a CUE claim is not whether it was simply 
possible for another conclusion to have been reached at the 
time of the challenged decision, but instead is whether 
another conclusion was compelled.  Here, even considering the 
arguments raised by the veteran, it is entirely possible that 
a reasonable person would find, based on the evidence of 
record, that excessive speed played a part in the accident 
and that such reckless driving constituted willful 
misconduct. 
 
Another means by which to establish CUE is to demonstrate 
that the adjudicator incorrectly applied the statutory or 
regulatory provisions extant at the time.  See Russell v. 
Principi, 310, 313 (1992).  Moreover, such misapplication 
must result in an error that is undebatable, such that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made.  Id.  

Here, the veteran has not claimed that there was any 
misapplication of the law as in effect at the time of the 
November 1989 Administrative Decision.  Indeed, the 
definition of willful misconduct set forth in that 
determination is an accurate statement of the law.  Thus, 
there is no showing that the RO misapplied the law as then in 
effect.  

In conclusion, the November 1989 decision, while based in 
part on incorrect fact, nevertheless contains a supportable 
conclusion that the veteran's November 1963 car accident 
involved willful misconduct.  Moreover, it has not been shown 
that there was any misapplication of the law as then in 
effect.  Accordingly, the veteran's CUE claim must fail.  


ORDER

The November 1989 Administrative Decision finding that the 
veteran's November 1963 in-service automobile accident was 
the result of willful misconduct has not been shown to 
contain CUE.





____________________________________________

C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


